946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellant,v.John JOHNSON, a/k/a Boris Alston.
90-3243.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1991.

Before RUTH BADER GINSBURG, D.H. GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to govern further proceedings and the opposition thereto and motion to remand the record, it is


2
ORDERED that the district court's order delivered from the bench on September 10, 1990, be vacated and the case remanded for further proceedings consistent with  Florida v. Bostick, 111 S.Ct. 2382 (1991), and  United States v. Lewis, 921 F.2d 1294 (D.C.Cir.1990).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.